COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-321-CV
  
  
  
IN 
RE KAREN MAYS-HOOPER                                                     RELATOR
 
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM
OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus and “Emergency 
Request for Stay of Order and to Stay Proceedings” and is of the opinion that 
relief should be denied.  Accordingly, relator's petition for writ of 
mandamus and motion for emergency stay are denied.
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.
   
                                                                  PER 
CURIAM
   
  
    
PANEL 
B: HOLMAN, WALKER, and MCCOY, JJ.
        WALKER, 
J. would grant the motion for temporary relief and request a response.
 
DELIVERED: 
October 15, 2004

NOTES
1.  
See Tex. R. App. P. 47.4.